DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
Claim 1 recites “a valv configured to close the fluid housing opening, is a thermally activatable for opening”. This limitation is awkwardly worded and renders the claim indefinite (i.e. it is unclear what exactly is being claimed by the phrase “is a thermally activatable for opening”. Activatable for opening what? Is the valve “configured to close the fluid housing opening” and also configured to open the opening?). Appropriate correction is required. 
Claim 3 recites “the lower end of the splash wall”. This renders the claim indefinite, since the term “the lower end of the splash wall” lacks proper antecedent basis and is unclear (i.e. which end is “the lower end”?). 
Claim 4 recites “one of the two drain surfaces is located at the lower end and the other drain surface is unused at the upper end of the splash wall”. This renders the claim indefinite, since the terms “the lower end” and “at the upper end” lack proper antecedent basis and are unclear. 
Claim 6 recites “the mounting side”. This renders the claim indefinite, since the term “the mounting side” lacks proper antecedent basis and is unclear. 
Claim 7 recites “the surroundings”. This renders the claim indefinite, since the term “the surroundings” lacks proper antecedent basis and is unclear (i.e. what exactly is “the surroundings”?).  
Claim 8 recites “the upper boarder” and “the lower boarder”. This renders the claim indefinite, since the “the upper boarder” and “the lower boarder” lack proper antecedent basis and are unclear. 
Claim 8 recites “the other drain opening”. This renders the claim indefinite, since “at least two opposite drain openings” is previously recited in the claim, and it is therefore unclear what “the other drain opening” is referring to, since “at least two” drain openings are claimed. 
Claim 10 recites “the collecting housing component is mountable at, fittable on the plate component and/or on the cover screw”. This limitation is entirely unclear and renders the claim indefinite, since the phrase “is mountable at, fittable on” is awkwardly worded and unclear, and since the terms “the plate component” and “the cover screw” lack proper antecedent basis and are unclear. Additionally, the use of the term “and/or” renders the claim indefinite as it is unclear what exactly is intended to be claimed. It appears the multiple configurations are being claimed by the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure.
Claim 12 recites “the collecting housing component is integrally formed with the plate component, wherein the collecting housing component is mountable at, fittable on the cover screw”. since the phrase “is mountable at, fittable on” is awkwardly worded and unclear, and since the terms “the collecting housing component”, “the plate component”, and “the cover screw” lack proper antecedent basis and are unclear 
Claims 2, 5, 9, 11, and 13-15 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE202005002474.
Regarding claim 1, as best understood, DE202005002474 discloses a door actuator for opening and/or closing a door, the door actuator comprising a fluid housing (Figures 2-3, considered at least element 6) with an inner compartment which is filled with fluid, a fluid housing opening (Figures 2 and 3, area of element 16) in the fluid housing for draining the fluid at thermal overload (See translation, paragraphs [0019-0020], [0023], [0029], and [0035]),  a valve (Figures 2-3, element 19, 20) configured to close the fluid housing opening, is a thermally activatable for opening, and a collecting device (Figure 2, element 22) disposed outside the fluid housing opposite the fluid housing opening, forms a collecting space for the fluid, is open towards the fluid housing opening, and includes at least one drain opening (Figure 2, considered end portion of element 22 in area of element 14, See at least paragraphs [0027]) for draining the fluid from the collecting space.  Examiner notes that the door actuator disclosed by DE202005002474 is entirely capable of draining the fluid from the collecting space (i.e. element 14 is connected to element 23 via threads (element 28). Therefore, element 14 is entirely capable and designed for removal and the fluid can be drained from the collecting space (area of element 22). However, if Applicant disagrees, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disconnect element 14 from element 22 via the threaded connection, and remove element 14 in order to drain the fluid from the collecting space in the event that fusible seal (element 20) is triggered (See at least paragraph [0029]) and damping fluid (element 15) is collected in collecting chamber (element 22), in order to repair or reset the device to it proper functional configuration, as this would be logical and obvious to one of ordinary skill in the art.
Examiner’s note: *The limitation “at least one drain opening for draining the fluid from the collecting space” is an example of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door actuator, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door actuator disclosed by DE202005002474 is entirely capable of the intended use statement (i.e. element 14 is connected to element 23 via threads (element 28). Therefore, element 14 is entirely capable and designed for removal and the fluid can be drained from the collecting space (area of element 22). Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 2, as best understood, DE202005002474 discloses wherein the collecting device comprises a splash wall (Figure 3, considered surface of element 30) opposite the fluid housing opening and disposed for collecting the drained fluid in the collecting space.  
Regarding claim 3, as best understood, DE202005002474 discloses wherein, at the lower end of the splash wall, the collecting device comprises a drain surface inclined towards the drain opening for the fluid (Figure 3, considered surface of element 30).  
Regarding claim 4, as best understood, DE202005002474 discloses wherein the collecting device comprises two opposite inclined drain surfaces (See Figure 3, considered inclined sides of element 30) for the fluid, wherein, depending on the mounting orientation of the door actuator, one of the two drain surfaces is located at the lower end and the other drain surface is unused at the upper end of the splash wall.  
Regarding claim 6, as best understood, DE202005002474 discloses wherein the at least one drain opening is disposed on a side of the collecting device facing away from the mounting side of the door actuator (See Figure 1).  
Regarding claim 7, as best understood, DE202005002474 discloses wherein the at least one drain opening directly opens to the surroundings (See Figure 2, Examiner notes that when element 14 is removed, element 22 “opens to the surroundings”).  
Regarding claim 9, as best understood, DE202005002474 discloses wherein the collecting device comprises a plate component (Figure 2, considered end surface of element 14) wherein the plate component forms the splash wall and is disposed at the fluid housing or at a mounting plate (Figure 2, element 14 is considered to satisfy the term “mounting plate”).
Regarding claim 10, as best understood, DE202005002474 discloses wherein the collecting device comprises a collecting housing component (Figure 2, area of element 28), wherein the collecting housing component comprises the at least one drain opening (See Figure 2), wherein the collecting housing component is mountable at, fittable on the plate components and/or on the cover screw (See Figure 2, element 14 is engaged with element 28 via threads).
Regarding claim 11, as best understood, DE202005002474 discloses a cover (Figure 2, element 14) covering the fluid housing of the door actuator, wherein at least one area of the collecting device is formed by a front-sided end cap of the cover (See Figure 2).  
Regarding claim 12, as best understood, DE202005002474 discloses wherein the collecting housing component is integrally formed with the plate component, wherein the collecting housing component is mountable at, fittable on the cover screw (See Figure 2, as best understood, as shown assembled in Figure 2, the collecting housing component is integral with the plate component and the collecting housing component is mountable at the cover screw).  
Regarding claim 13, as best understood, DE202005002474 discloses wherein the valve comprises a trigger element (Figure 3, element 19,20), which, for opening the valve, is destructible and/or deformable and/or meltable under thermal effect (See at least paragraphs [0019-0020], [0023], [0029], “the closure ( 19 ) is designed as a fusible closure ( 20 ). It consists of any suitable material with a melting temperature that is tailored to the respective trigger situation or hazardous situation”, and [0035]) .
Regarding claim 14, as best understood, DE202005002474 discloses wherein the valve comprises a valve body (Figure 2, at least element 24) in the fluid housing opening and a valve cover screw (Figure 2, element 14) screwed into the fluid housing opening, wherein the trigger element is clamped between the valve body and the valve cover screw (See Figures 2-3).  

Allowable Subject Matter
As best understood, claims 5, 8, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634